UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the quarterly period ended March 31, 2015 o Transition Report Under Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER333-191083 ACTIVE WITH ME INC. (Exact name of registrant as specified in its charter) NEVADA 39-2080103 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2005 Lakeshore Road, Sarnia, Ontario, Canada, N7X 1G4 (Address of principal executive offices, including zip code) 519-337-9048 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 3,305,000 shares of common stock as of May 12, 2015. 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements The following interim unaudited condensed financial statements of Active With Me Inc. (the “Company”) for the nine month period ended March 31, 2015 are included with this Quarterly Report on Form 10-Q: (a) Condensed Balance Sheets as at March 31, 2015 (unaudited) and June 30, 2014 (audited) (b) Condensed Statements of Operations for the three and nine months ended March 31, 2015 and 2014 (Unaudited) (c) Condensed Statements of Cash Flows for the three and nine months ended March 31, 2015 and 2014 (Unaudited) (d) Notes to Condensed Interim Financial Statements (Unaudited) 2 ACTIVE WITH ME, INC. CONDENSED BALANCE SHEETS March 31, June 30, (Unaudited) (Audited) Assets Current assets Cash $ $ Total current assets Other assets Total assets $ $ Liabilities and Stockholders’ (Deficit) Equity Liabilities Accounts payable $ $ Loan payable to officer and shareholder Current liabilities Total liabilities Commitments and contingencies Stockholders’ (deficit) equity Preferred stock, $0.001 par value; 10,000,000 shares authorized; no shares issued and outstanding as of March 31, 2015 and June 30, 2014 - - Common stock, $0.001 par value; 65,000,000 shares authorized; 3,305,000 shares issued and outstanding as of March 31, 2015 and June 30, 2014 Additional paid in capital Accumulated deficit ) ) Stockholders’ (deficit) equity ) Total liabilities and stockholders’ (deficit) equity $ $ The accompanying notes to unaudited condensed financial statements are an integral part of this balance sheet. 3 ACTIVE WITH ME, INC. (UNAUDITED) CONDENSED STATEMENTS OF OPERATIONS Three Months Ended March31, Three Months Ended March 31, Nine Months Ended March 31, Nine Months Ended March 31, Operating expenses: General and administrative $ Total operating expenses Loss from operations ) Net loss $ ) $ ) $ ) $ ) Basic and Diluted Loss Per Share $ ) $ ) $ ) ) Weighted average common shares outstanding - basic and diluted The accompanying notes to unaudited condensed financial statements are an integral part of this statement. 4 ACTIVE WITH ME, INC. (UNAUDITED) CONDENSED STATEMENTS OF CASH FLOWS Nine Months Ended March 31, Nine Months Ended March 31, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Changes in operating assets and liabilities: Other assets - ) Accounts payable - Net cash used in operating activities ) ) Financing activities: Proceeds from loan from officer and shareholder - Net cash provided by financing activities - Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ Cash paid for income taxes $
